UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6611



RAY DERWOOD SIZEMORE,

                                                 Plaintiff - Appellant,

          versus


MANFORD HOLLAND; ROY WHITE, Medical Admin-
istrator; WEST VIRGINIA DIVISIONS OF COR-
RECTIONS; RAYMOND SWACH, Director Parole
Services; BRUCE CARTER; Chairman of the Parole
Board,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-879-2)


Submitted:   October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Derwood Sizemore, Appellant Pro Se. Chad Marlo Cardinal,
Assistant Attorney General, Darrell V. McGraw, Jr., OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia;
Leslie K. Kiser, WEST VIRGINIA DEPARTMENT OF CORRECTIONS, Charles-
ton, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Sizemore v. Holland, No. CA-97-879-2 (S.D.W. Va. Mar. 30, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2